Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application Amendment filed on 07/16/2020. Claims 1, 11, and 20 are independent claims.  Claims 1-20 have been examined and are pending. This Action is made non-FINAL. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 7/16/2020 is being considered by the examiner.

Drawings
The drawings were received on 7/16/2020.  These drawings are reviewed and accepted by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf (“Rolf,” US 7,720,762, published May 18, 2010) in view of Adiseshann, Ajay (“Ajay,” WO 2009/001366, published Dec. 31, 2008).
Regarding claim 1, Rolf teaches a server comprising: 
a communications module (Rolf:  fig. 1, Col. 4, lines 18-61; See also  Col. 2, lines 1-2; The input device communicates through a communications system with a processor and, particularly, a server) ; 
a processor coupled with the communications module (Rolf:  fig. 1, Col. 4, lines 18-61, See also  Col. 2, lines 1-2, processor); and 
a memory (Rolf:  fig. 1, Col. 4, lines 18-61; See also Col. 5, line 37-38, memory) coupled to the processor and storing processor-executable instructions which, when executed by the processor, configure the processor to: 
authenticate a user via a first authentication channel (Rolf: Col. 2, lines 4-8, The processor performs tasks of user authentication and fraud control, and retrieves account information associated with the user, and account information associated with a merchant at which the user is making a transaction); 
receive, via the communications module and from a computing device associated with the user, a signal representing a request to transfer a first quantity of resources (Rolf: Col. 2, line 34-40, .. when a user of a communications service initiates a communication for the purpose of making a commercial transaction, the central processor performs the functions of authorizing the user and the merchant with which the user intends to conduct a transaction, and retrieves account information associated with the user and the merchant); 
(Rolf: Col. 2, lines 40-47; The central processor determines a monetary amount associated with the transaction and then determines whether that amount meets or is greater than a selected threshold amount. When the amount does not meet, or is not greater than (depending upon the construct of the invention), the selected threshold amount, the central processor settles the transaction using the first account of the user and an account of the merchant.); 
obtain identity data associated with the request to transfer the first quantity of resources (Rolf: Col. 2, lines 6-8, retrieves account information associated with the user, and account information associated with a merchant at which the user is making a transaction);
 determine, based on the identity data, that a request to transfer a second quantity of resources has been previously initiated by the user via a second authentication channel (Rolf: Col. 2, lines 6-8; Col. 3, lines 6-12, retrieves the sum of transactions made within a particular period of time (such as a billing cycle) and, preferably, the sum of transactions made within the particular time period that have not been paid); and 
determine that the sum of the first quantity of resources and the second quantity of resources is less than the first threshold (Rolf: Col. 3, lines 6-12, retrieves the sum of transactions made within a particular period of time (such as a billing cycle) and, preferably, the sum of transactions made within the particular time period that have not been paid. In this embodiment, after all authorizations have been obtained, the processor determines whether the sum of those transactions made previously within the period and the monetary amount associated with the present transaction to be processed meet or are greater than a selected threshold amount..), and 
in response to determining that the sum of the first quantity of resources and the second quantity of resources is less than the first threshold, initiate the transfer of the first quantity of resources (Rolf: Col. 3, lines 13-17, … when the sum of the transactions does not meet or is not greater [i.e. less than] than a selected threshold amount, the processor settles a transaction using a first account of a user, that being the account associated with the service provider...).
Rolf  discloses determine, based on the identity data, that a request to transfer a second quantity of resources has been previously initiated by the user via a second authentication channel  but does not explicitly disclose a second authentication channel is different than the first authentication channel.
However, in an analogous art, Ajay discloses method and system for performing a monetary transaction through a mobile communication device, wherein a second authentication channel is different than the first authentication channel (Ajay: page 2, lines 16-19, performing the monetary transaction through various communication services available on the mobile communication device, for example, Short Messaging Service (SMS), Interactive Voice Response Service (IVRS), Wireless Transfer Protocols, and so forth.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ajay with the (Ajay: page 2, lines 8-12).
Regarding claim 6, the combination of Rolf and Ajay discloses the server of claim 1. The combination of Rolf and Ajay further discloses, wherein the processor-executable instructions, when executed by the processor, further configure the processor to:
determine that the sum of the first quantity of resources and the second quantity of resources exceeds the first threshold (Rolf: Col. 3, lines 6-12, retrieves the sum of transactions made within a particular period of time (such as a billing cycle) and, preferably, the sum of transactions made within the particular time period that have not been paid. In this embodiment, after all authorizations have been obtained, the processor determines whether the sum of those transactions made previously within the period and the monetary amount associated with the present transaction to be processed meet or are greater than a selected threshold amount), and in response to determining that the sum of the first quantity of resources and the second quantity of resources exceeds the first threshold, processing a second account user (Rolf: Col. 3, lines 8-12,  determines whether the sum of those transactions made previously within the period and the monetary amount associated with the present transaction to be processed meet or are greater than a selected threshold amount, The processing then proceeds as describe above; See also Col. 6, lines 1-5).

However, these additional features above are merely of option the features of Rolf (Rolf: Col. 3, lines 6-12, retrieves the sum of transactions made within a particular period of time (such as a billing cycle) and, preferably, the sum of transactions made within the particular time period that have not been paid. In this embodiment, after all authorizations have been obtained, the processor determines whether the sum of those transactions made previously within the period and the monetary amount associated with the present transaction to be processed meet or are greater than a selected threshold amount).
Regarding claim 11, claim 11 is directed to a computer-implemented method associated with the method claimed in claim 1; claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed to a non-transitory computer readable storage medium comprising computer-executable instructions which, when executed, .
Claims 2-3, 5, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf (“Rolf,” US 7,720,762, published May 18, 2010) in view of Adiseshann, Ajay (“Ajay,” WO 2009/001366, published Dec. 31, 2008), further in view of Prakash et al. (“Prakash,” US 2018/0330342, published Nov. 15, 2018).
Regarding claim 2, the combination of Rolf and Ajay discloses the server of claim 1. The combination of Rolf and Ajay further discloses wherein the first authentication channel includes a direct authentication channel but does not explicitly disclose authenticating the user based on a username and password.
However, in an analogous art, Prakash discloses digital asset account management, wherein authenticating the user based on a username and password (Prakash: par. 0034; authentication information of the requestor (e.g. password, pin, username, or the like) and a transfer amount. In some embodiments, the transfer amount may be in denominations of fiat currency (e.g., U.S. Dollars)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Prakash with the method and system of Rolf and Ajay, wherein authenticating the user based on a username and password to provide users with a means for the money received by users are managed by digital asset service provider computer, the users do not need to have a card account with a financial institution and thus unbanked. The digital asset service provider computer enables secure transactions by utilizing a blockchain ledger that is (Prakash: abstract, par. 0047).
Regarding claim 3, the combination of Rolf, Ajay, and Prakash discloses the server of claim 2. The combination of Rolf, Ajay, and Prakash further discloses wherein the second authentication channel does not require the username and password (Rolf: Col. 2, lines 6-12, retrieves the sum of transactions made within a particular period of time (such as a billing cycle) and, preferably, the sum of transactions made within the particular time period that have not been paid; Prakash: par. 0034 ; authentication information of the requestor (e.g., name, address, account number, digital signature, social security number or the like) and a transfer amount. In some embodiments, the transfer amount may be in denominations of fiat currency (e.g., U.S. Dollars)).
Regarding claim 5, the combination of Rolf and Ajay discloses the server of claim 1.  The combination of Rolf and Ajay further discloses wherein the second authentication channel but does not explicitly disclose including an unauthenticated channel that does not require authenticating the user.
However, in an analogous art, Prakash discloses digital asset account management, wherein including an unauthenticated channel that does not require authenticating the user (Prakash: par. 0034; authentication information of the requestor (e.g., name, address, account number, digital signature, social security number or the like) and a transfer amount. In some embodiments, the transfer amount may be in denominations of fiat currency (e.g., U.S. Dollars)).
(Prakash: abstract, par. 0047).
Regarding claim 12, claim 12 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf (“Rolf,” US 7,720,762, published May 18, 2010) Adiseshann, Ajay (“Ajay,” WO 2009/001366, published Dec. 31, 2008), further in view of Huyn et al. (“Huyn.
Regarding claim 4, the combination of Rolf and Ajay discloses the server of claim 1. The combination of Rolf and Ajay further discloses, wherein the second authentication channel but does not explicitly disclose including “authenticating the user via a digital identity network.”
However, in an analogous art, Huyn discloses blockchain-based digital identity management method, wherein authenticating the user via a digital identity network (Huyn: par. 0069, If the authentication information included in the received authentication request is not found in the blockchain, an authentication failure notification is transmitted to the user terminal sequentially via the blockchain network, the digital identity management device, and the second service server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Huyn with the method and system of Rolf and Ajay, wherein authenticating the user via a digital identity network to provide users with a means for The method enables reducing cost and improving work efficiency through an automated work process based on a linkage between public institutions, thus providing an easy way to conduct online targeted marketing based on customer data and to establish a digital identity linkage process in a reliable manner (Huyn: pars. 0003, 0007, 0091).
Regarding claim 14, claim 14 is similar in scope to claim 4, and is therefore rejected under similar rationale.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf (“Rolf,” US 7,720,762, published May 18, 2010) in view of Adiseshann, Ajay (“Ajay,” WO 2009/001366, published Dec. 31, 2008), further in view of Shah (“Shah,” US 2019/0312880, published Oct. 10, 2019).
Regarding claim 7, the combination of Rolf and Ajay teaches the server of claim 6. Rolf and Ajay do not explicitly disclose, wherein the processor-executable instructions, when executed by the processor, further configure the processor to:
send, via the communications module and to the computing device, a signal causing the computing device to display a notification indicating the third quantity of resources.
However, in an analogous art, Shah discloses preventing unauthorized access to secure information system using multi-push authentication technique wherein send, via the communications module and to the computing device, a signal causing the computing device to display a notification indicating the third quantity of resources (Shah: par. 0050,  Client computing device 130 may present a prompt corresponding to the event request (e.g., based on the contents of the notification received from client authentication computing platform 110 and based on authenticating the user of client computing device 130, The prompt presented by client computing device 130 may, for instance, prompt the user of client computing device 130 to approve or reject the requested event (which may, e.g., be and/or correspond to a request for funds from a teen or minor user, a money transfer request for estate, a transaction for investment club, an endorsement for a joint account, a contractual agreement, a mortgage loan document signing request or transaction, or any other type of transaction which may, for instance, require approval from two or more different entities or users.. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah with the method and system of Rolf and Ajay, wherein send, via the communications module and to the computing device, a signal causing the computing device to display a notification indicating the third quantity of resources to provide users with a means for providing effective, efficient, scalable, and convenient information security, prevents unauthorized access to resources of an information system by implementing multi-push authentication. The platform increases safety and security, optimizes efficient and effective operations of the computer systems to maintain information (Shah: pars.0002- 0003).
Regarding claim 8, the combination of Rolf, Ajay, and Shah teaches the server of claim 7.  The combination of Rolf, Ajay, and Shah further discloses wherein the signal causes the computing device to display a prompt requesting the user to accept or reject transfer of the third quantity of resources and wherein the transfer of the third quantity of resources is initiated in response to receiving a signal, via the communications module and from the computing device, indicating that the user has accepted the transfer (Shah: par. 0050,  Client computing device 130 may present a prompt corresponding to the event request (e.g., based on the contents of the notification received from client authentication computing platform 110 and based on authenticating the user of client computing device 130, The prompt presented by client computing device 130 may, for instance, prompt the user of client computing device 130 to approve or reject the requested event (which may, e.g., be and/or correspond to a request for funds from a teen or minor user, a money transfer request for estate, a transaction for investment club, an endorsement for a joint account, a contractual agreement, a mortgage loan document signing request or transaction, or any other type of transaction which may, for instance, require approval from two or more different entities or users. At step 220, client computing device 130 may receive prompt response input (which may, e.g., be user input received from the user of client computing device 130 indicating that the user of client computing device 130 approved or rejected the requested event).
Regarding claim 17, claim 17 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf (“Rolf,” US 7,720,762, published May 18, 2010), in view of Adiseshann, Ajay (“Ajay,” WO 2009/001366, published Dec. 31, 2008), further in view of VAN OS et al. (“VAN OS,” US 2019/0370781, published Dec. 5, 2019).
Regarding claim 9, the combination Rolf and Ajay teaches the server of claim 1. Rolf and Ajay do not explicitly discloses wherein the processor-executable instructions, when executed by the processor, further configure the processor to:
determine that the second quantity of resources exceeds the first threshold, and in response to determining that the second quantity of resources exceeds the first threshold, reject the transfer of the first quantity of resources.
(VAN OS: par. 0216, payment server denies a payment when a purchase amount added to a current balance would result in exceeding an account limit, when an account is frozen, when a previous transaction amount exceeds a threshold, or when a previous transaction count or frequency exceeds a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of VAN OS with the method and system of Rolf and Ajay, wherein “determine that the second quantity of resources exceeds the first threshold, and in response to determining that the second quantity of resources exceeds the first threshold, reject the transfer of the first quantity of resources” to provide users with means for enabling enhanced user convenience when using a transfer account in a transfer operation (VAN OS: par. 0005).
Regarding claim 19, claim 19 is similar in scope to claim 9, and is therefore rejected under similar rationale.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rolf (“Rolf,” US 7,720,762, published May 18, 2010), in view of Adiseshann, Ajay (“Ajay,” WO 2009/001366, published Dec. 31, 2008), further in view of Singh (“Singh.
Regarding claim 10, the combination of Rolf and Ajay teaches the server of claim 1. Rolf and Ajay do not explicitly discloses wherein the second authentication channel is associated with a second threshold that is different than the first threshold.
However, in an analogous art, Singh discloses a dynamic detection of unauthorized activity in multi-channel system, wherein the second authentication channel is associated with a second threshold that is different than the first threshold (Singh: par. 0048, each channel of communication may have a different threshold for modifying functionality ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Singh with the method and system of Rolf and Ajay, wherein the second authentication channel is associated with a second threshold that is different than the first threshold to provide users with means for the ability to modify data it is important to identify any potential threats quickly and take immediate action to avoid an issue or mitigate an impact of the issue because of the access some user have to confidential information (Singh: pars. 0004, 0019).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439
January 9th, 2022


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439